Mr. President, allow me at the outset to extend to you my congratulations on your election. We are sure that under, your able leadership this session of the General Assembly will achieve favorable results for the international community. I should also like to convey to your predecessor, Mr. Rudiger von Wechmar, our gratitude for the splendid way in which he carried out his duties during the last session of the General Assembly.
68.	I should like also to express the satisfaction and warmth with which we welcome to this Hall the delegation of the Republic of Vanuatu, which has recently joined the United Nations.
69.	Uruguay is participating in this session in the same spirit as has always inspired the international life of our Republic. We have come here to build and to consolidate, to discuss and to understand, to add our efforts to the work and the significance of the Organization, in which all members of the community of nations are. represented.
70.	We feel that this is an opportunity for us, the Member States, to renew our commitment to the Charter, so that the essential purposes for which it was created may once again be clearly before us and guide and direct our debates. We are here to promote international peace and security, to establish friendly relations among States based on equality of rights and the self-determination of peoples, to foster international cooperation and to coordinate the efforts of all nations in order to give priority attention to those most in need.
71.	Every day we are moving closer to becoming a worldwide community, and every day the possibility of isolated incidents opposing that end becomes more remote. We must understand that the community of nations will find increasingly intolerable actions that run counter to these principles which must ultimately inspire us all.
72.	Over and above the specific matters that are being debated, the nations represented here are by their very presence demonstrating their determination to live in peace under the rule of law. It is our hope that that determination will be translated without delay into practical and concrete action.
73.	My country here and now reaffirms that hope, which is a demonstration of faith as well as a restatement of commitment, and we appeal to all nations to unite in the faithful carrying out of those principles, which is an historical imperative demanded by international public opinion.
74.	I should like to refer to some of the aspects of international reality related to the work of the Assembly. This review of various matters will be carried out from the viewpoint of my country, which participates actively in world affairs within the group of medium-sized and small States, which constitutes the great majority of the nations of the world, upon whom mankind is placing its highest hopes for moderation, balance and sensibility in the service of international peace.
75.	As in previous years, we are today facing serious problems and political tension, which unfortunately have been impossible to overcome. The Middle East continues to be a cause for special concern and anguish. Several proposals have been submitted to resolve that situation of conflict and initiate a move towards peace. The complexity of the problems of the region does not lend itself to easy solutions, and everything points to the imperative need to try out all the options that promise any reasonable hope of success. With that understanding, and in order to prove factually the peaceful vocation and internationalist attitude that have always been typical of my country, we are now considering effective participation in a joint effort in the Sinai area, which could be the beginning of a greater understanding leading to the achievement of a broad and general peace for the benefit of the whole region.
76.	The position of Uruguay is in accordance with its tradition as a peace-loving nation and gives it the opportunity to play a leading role in one of the fundamental stages in the hard struggle waged by mankind in its search for unity among peoples.
77.	We must state our conviction that the State of Israel has the right to exist within safe and recognized borders, in the framework of a just and lasting peace with its neighbors, consistent with the legitimate rights of the people of Palestine to establish and settle in a free and sovereign State.
78.	We are similarly concerned about the situation in Lebanon, a model nation which was able to become an exemplary country, and which continues to suffer the consequences of a conflict which should have been largely concluded by now if passions had been cast aside so that the spirit of agreement could bear fruit. We are making a new appeal that Lebanon be allowed to live again in the peace that it deserves, as my country declared in its public statement issued last May, expressing our deep concern about the seriousness of the situation in Lebanon and demanding that the international community of the United Nations shoulder its responsibility in order to solve that crisis through just arrangements that respect Lebanon's territorial integrity and the right of its people to decide its own destiny.
79.	As far as Afghanistan is concerned, we have strongly condemned the invasion of its territory and emphasize that it creates a dangerous point of friction and conflict which must be solved as soon as possible. Within that context, we supported the proposal submitted by Lord Carrington [8th meeting] on behalf of the European Community, which deserves to be given the fullest consideration and to be implemented promptly, overcoming the obstacles which are basically due to the political interests directly involved in the situation.
80.	In the same context, we should stress the importance we attach to the achievement of a peaceful and independent solution to the reunification of Korea, by means of an interKorean dialog which should contribute to the creation of favorable conditions for a mutual understanding, as well as for general stability in that area. The role of intermediary played by the SecretaryGeneral and his good offices made available to South and North Korea deserve to be encouraged.
81.	In defense of the principle of self-determination of peoples, Uruguay supports the right of the people of Namibia to achieve its independence and its own political system, without external intervention and within the framework guaranteed by the United Nations. We reiterate our wish for a prompt solution with participation of the Organization. The events which have taken place in that area should be condemned and make more urgent the need for the solution we have just called for.
82.	In this connection, as we stress the importance of complying with the principles of the Charter, we should also mention the situation in our sister region of Central America. Here again, we must demand nonintervention in the internal affairs of States and the recognition of the right of self-determination of the nations involved.
83.	Our country, which has a clear and unmistakable tradition of respect for the principle of nonintervention in the internal affairs of other States, has felt deeply concerned, and has said so publicly, at the acts of unjustified intervention originating in a statement which has caused a well-grounded reaction from a large number of Latin American countries, among them our own.
84.	We similarly reject the continuous intervention in the internal affairs of States on the part of the authorities and the official media of other countries, which improperly express their support or understanding for persons and groups who are attacking or have attacked their own homelands.
85.	We have mentioned those situations first because those are problems that urgently need to be solved. Their solution is urgent because of the suffering of the peoples involved and because the world public refuses to remain indifferent to those sufferings and is becoming increasingly skeptical due to the apparent inability of the machinery of the United Nations system to solve those problems.
86.	In conjunction with the aforementioned situations, we have also to consider an ever increasing number of serious problems which involve and affect all mankind. We are refereeing to hunger and poverty, violence and terrorism, the existence Of large masses of displaced persons, the arms race and the trade in armaments and human rights, capriciously interpreted and systematically violated in large areas of the world.
87.	We may therefore ask which are the gravest violations of the principles of the Organization: the insolence of a merciless invader, or the lack of tolerance which leads to the cruelest forms of blind and indiscriminate destruction carried out by elements which attack society. Both are expressions of the same phenomenon: the insanity of man inspired by violence. The most dramatic example this year was the criminal attack on the Holy Father, who is perhaps the noblest symbol of the values of our contemporary culture.
88.	The insanity of entire peoples inspired by violence strikes at the conscience of mankind every time a group of persons arrogates the right to execute a human being, to displace a people or to attempt genocide. The large and ever increasing number of victims of those actions constitutes the most serious charge that can be made concerning the state of development and progress of the international community and compels us to consider how that community could most strongly and effectively express its outright rejection of situations that are distorting man's true nature. We wonder whether rivalry among nations is eradicating the basic need for unity which will prevent us from fighting each other. We ask ourselves what we should do in order to fight successfully against poverty and hunger and for health and education, to enhance the dignity of life and ennoble mankind.
89.	It is worthwhile at this stage to consider these matters in their full dimension. The international community must rearrange its bonds of interdependence or else face a catastrophe in which a large part of mankind may perish and the rest will surely experience great suffering. The dangers are enormous; paradoxically, they are as great as the greatest progress of mankind. We are going through a period in the history of the world when we can no longer be blinded by the unlimited power and technological skill of the dominant forces. Everything indicates that action for peace and the survival of man with dignity is a task for all of us, a daily task which cannot be postponed, and which is a challenge to the intelligence and perspicacity of mankind.
90.	The scourge of famine and poverty demands that the Assembly direct its attention to the report recently published by the World Bank on the desperate plight of some 800 million people living in conditions of absolute poverty. This report is fundamentally addressed to the industrialized countries and warns them that the health of their economies is directly linked to that of the developing countries, adding that it is an illusion for the industrialized countries to believe that they are immune from the problems faced by the developing world.
91.	That document, coming from such an impeccable source, presents with objectivity and candor a situation which affects all mankind and which we cannot ignore.
92.	Our country is deeply involved in this matter, as a developing nation that fortunately does not suffer from famine and has large resources to contribute to the world's food supply, but which, thanks to the action of third parties, is faced with serious trade problems with regard to our products. We shall consider these matters in a moment.
93.	In our opinion, these are the great problems of the organized international community. They call for our attention, put our system to the test and show decisively the primary responsibility of the great Powers and their leaders.
94.	As opposed to these problems, which are a source of shame, there are on the other hand new conquests and new frontiers in the continuous progress of man's adventures in the universe. Thus today we envisage with optimism and hope the exploitation of the resources of the sea and the seabed, the environment and the ecological balance, and outer space and its use for peaceful purposes.
95.	We wish to make a few brief observations on the work being done in the United Nations in these fields. With respect to international cooperation in the peaceful uses of outer space, our country has cooperated directly in the elaboration of the legal instruments which are being prepared on this matter and advocates the establishment of an international authority for the rational administration of the various aspects of such a complex matter.
96.	Concerning the environment and environmental protection, it should be recalled that the survival of man depends upon the preservation of the productive resources of the earth hence the fundamental importance of a sound environmental policy which will ensure its preservation, since the environment is the infrastructure for development as well as for life itself. These concepts, far from being in opposition, are complementary and reinforce each other.
97.	Our country has been deeply aware from the beginning of this drama of our century and has contributed to the development of an effective environmental policy in all the international forums in which it takes part. For example, Uruguay was not only a sponsor of a Swedish Canadian proposal to convene a high-level world meeting on environmental law, but has the honor of being the host country for that meeting. The essential idea underlying this international event is that, without suitable legal instruments both functional and institutional* all the recommendations and measures recommended by scientific research on the environment and approved by experts and diplomats will be of no avail. Uruguay is honored to be the host country of a meeting which will surely be one of the most important meetings of the decade following the
Conference on the Human Environment, held at Stockholm in 1972.
98.	With respect to the United Nations Conference on the Law of the Sea, the work done by the Third Conference, which after long and hard negotiations produced an official draft convention, should without fail end next year.
99.	During the second part of the tenth session some very effective measures were adopted to solve some of the few matters still outstanding, and the program of work which was adopted provides for the approval of the draft convention and its opening for signature in 1982. There can no longer be any alteration or postponement of this goal.
100.	Within the framework for the completion of the draft convention, the United States will have the opportunity to submit its points of view specifically and precisely, on the understanding that the bases that have already been negotiated in good faith and in a conciliatory spirit must be respected. The work carried out after so many sacrifices and so much effort may be adjusted but cannot be disregarded, and in any case we shall have a convention on the law of the sea.
101.	We are open to dialog, but in the sphere of principles there can be no hesitation. It is our firm hope that this will be understood by all, and that we shall all be ready to adopt a convention of universal scope, firmly undertaking the historic responsibility of establishing a balanced legal order which will lay the groundwork for a comprehensive system of international cooperation and organize the rational exploitation of the resources of the sea, the seabed and its subsoil in accordance with the principle of international justice, thus ensuring peace in the oceans.
102.	In the field of international economic affairs our country has been taking part in the various specialized forums, contributing actively to the establishment of the courses of action espoused by the developing countries. As part of that active participation, Uruguay had the honor to be the host country for the nineteenth session of the Economic Commission for Latin America [ECLA], held in Montevideo from 4 to 15 May 1981. At that meeting the Regional program of Action was adopted with the aim of complementing the national and regional efforts by international cooperation in the context of the International Development Strategy.
103.	A resolution on energy was adopted in Montevideo, by which it was decided that the Secretariat of ECLA should carry out studies so that the region could have timely and updated information on available energy resources and on regional and world supply and demand in the energy market.
104.	I would make some remarks of a general nature to emphasize the difficulties that confront nations with limited economic potential in a world that allegedly is interdependent but in fact is ruled by the concept of predominance, contrary to the solidarity that should prevail in relations among nations.
105.	With respect to international trade, we have in recent years been constantly concerned about all the forms of increasing and senseless protectionism applied by the industrialized countries, with total indifference to the fate of those countries that, depending as they do on their external trade, are continually finding closed their opportunities for access to the markets of the developed nations. it has repeatedly been pointed out, so far to no avail, that it is necessary to carry out a structural readjustment on the part of the developed countries so as to allow for the growth of industries, most often primary industries, in the developing countries.
106.	There is a particularly annoying situation which occurs when traditional exports from developing countries are displaced from new markets, opened up at a cost of immense sacrifices, by exports which enjoy large subsidies from industrialized countries. The incongruity of this situation is even greater when the products being exported on a subsidized basis are produced by the industrialized countries under policies directed towards the maintenance of totally anti-economic or even artificial activities.
107.	These examples are not theoretical cases, as far as my country is concerned. They reflect situations which regularly confront the basic exports of our national economic activity. Such conditions produce a most harmful effect on the domestic situation and since they are the result of decisions adopted elsewhere, beyond our reach, they impose an unfair burden on countries with limited potential.
108.	The developing countries are not prepared to resign themselves to this situation. They have unsuccessfully demanded that the decisions of international institutions be taken in a more open manner, and have demanded a larger participation in their adoption.
109.	The effects of the aforementioned subsidies on the development process are so serious that our country must advance new strong statements in the relevant organizations with a view to rectifying such unfair procedures once and for all.
110.	We consider that a specific comment should be made on the tasks now being carried out in the field of economic cooperation among developing countries. Since the beginning of this program there has been a lack of understanding and perspective on the part of the developed countries, who have not realized the importance of generous cooperation in this effort. This fact, on the one hand, and the difficulties in launching the global negotiations on the other, have driven the developing countries to begin a most significant attempt to establish a South South dialog through the implementation of a broad scheme of economic cooperation.
111.	Our country is participating with hope and enthusiasm in these initiatives, not only with a view to broadening the basis of its economy, but also in order to demonstrate our solidarity with the other developing countries. In order best to achieve the goals which inspire this effort of the developing countries, all the member countries of (he international community have pledged the support of the relevant organizations of the United Nations system. The time has come for this support to be made fully effective, thus proving the will stated by every nation to contribute in an effective manner to action directed towards the raising of the standards of living of our peoples by their own efforts, an attitude which nobody has ever opposed.
112.	It would be difficult for a country which is a net importer of oil not to take this opportunity to mention the matter of energy. We consider that it is our task today seriously and rapidly to contemplate the creation of m economy based on new and renewable sources of energy. In this respect we must realize that the future is today. We do not want proposals so ambitious that they exceed the possibilities of action, but .we do intend to stretch our imagination and the circumstances so that the United Nations can give a full response to the challenge implied in this situation. We therefore* welcome the work of the Conference on New and Renewable Sources of Energy, held recently at Nairobi, and we hope that the program of Action adopted there may soon be implemented through technological and financial means that are in keeping with the establishment of the new international economic order, with a view to meeting as far as possible the future energy needs of the world, and in particular those of the developing countries.
113.	Until solutions based on new and renewable sources of energy are found, we shall have to continue to live with our dependence on oil imports, with its political, economic and financial consequences.
114.	We venture to hope that, without prejudice to the solutions proposed at the world level, those arising from the decisions taken by the Group of 77 will be fully implemented, thus endowing that Group with the solidarity which should prevail among nations at similar stages of development.
115.	A country with a structure fundamentally based on temperate zone agriculture and livestock cannot avoid mentioning in this debate the questions of food and agriculture. We wish to emphasize the importance of an effective system of world food security, together with adequate financial mechanisms for the promotion of efficient food production in the developing countries. The system to be set up should include food aid and emergency reserves. But none of this makes sense unless problems related to international food trade are resolved, with prohibition of the unfair and restrictive practices used by regional communities which sacrifice their own consumers and discourage our countries.
116.	Here we come to a new and dramatic paradox: developing countries, like Uruguay, where nature and human effort have created ideal conditions for increasing food production, and which strive to make the best use of that source of wealth to build up their prosperity, find to their consternation and annoyance that they are being displaced from their markets by exports that are heavily subsidized. And this is being done by those same countries that for many years have been telling us how desirable it was for us to benefit from our relative advantages by devoting ourselves to agro-industrial activities. To make matters worse, and what is a clear demonstration of the need to reach a new and equitable order in international economic relations, this is happening in a world where the artificial distortion of trade flows goes hand in hand with a vast increase in hunger and poverty, where profits are being reaped by those who are not entitled to them and where exports from the developing countries are facing obstacles of all kinds, including the denial to them of access to markets on the grounds of alleged subsidies, to the detriment of countries which are acting in accordance with agreed international rules governing free and fair competition. All of this should be reviewed in the relevant intergovernmental forums in order to restore on a solid basis the equity and balance that have been lost.
117.	In the field of natural resources, we regard as unquestionable the right of all States to share the natural resources of the planet to the extent of their needs and within a framework of a just balance, without discrimination, intervention or constraint of any kind. This implies a methodical and systematic evaluation of those resources, their best possible use and their exploitation according to suitable environmental policies.
118.	Lastly, we realize that these and other matters pertaining to the economic aspects of international relations are being considered with a view to reopening global negotiations. We firmly request that such discussions should be transferred as soon as possible to the Assembly, not only for reasons of equity but also because most of the developing countries urgently require adoption by the international community of a harmonious set of actions, duly negotiated in such a way that the injustices resulting from unilateral decisions may be overcome. The global negotiations must give security to international economic relations and, on the basis of interdependence, establish a balanced framework that will provide opportunities for all.
119.	The disappointment of the developing countries at the failure of the work of the committee of the whole on global negotiations is well known, as are their efforts to overcome that situation. The work being done to prepare for the early consideration of the essential elements of an international economic understanding is also well known. Our country cannot but reiterate that the discussions taking place on this matter are of interest to all the members of the international community on a fully equal footing, and that it will be most difficult in the present world to reach any agreement on energy and financing, international trade, protectionism and readjustment, raw materials and food, industrialization and technology, unless the voices and interests of all the countries of the world are represented. We therefore request that these matters be referred back as soon as possible to the United Nations, that formal global negotiations begin promptly on a sound basis, and that exceptions be ended once and for all.
120.	We also wish to mention briefly an aspect of our work that is of fundamental importance. We have examined with keen interest the report of the SecretaryGeneral on the work of the Organization, which realistically reflects the international panorama and the work done by the United Nations. Consideration of that report reinforces our belief that it is necessary to strengthen the system and to make more equitable the representation of Member States in the Security Council. As we see it, the time has come to take up the matter of the increase in the number of non-permanent members of the Security Council, with a view to achieving an equitable geographical distribution between the different areas and regions. The circumstances that prevailed when the Charter was drafted in San Francisco have changed substantially.
121.	In another field, we attach the greatest importance to the work being done to strengthen the United Nations in its task of maintaining and consolidating international peace and security, developing cooperation among nations and promoting the rules of international law in relations between States. Likewise, we consider that the work on procedures for the peaceful settlement of disputes and the revision of the unanimity rule laid down for the benefit of the permanent members at the Security Council are of particular significance. We believe that in these matters we should advance steadily and gradually, proceeding without political considerations to the adoption of rules aimed at securing the full participation in the United Nations system of all its members, as a direct and sure way to achieve the necessary strengthening of the Organization.
122.	Finally, I wish to express the unwavering faith of my country in harmonious relations among nations and in understanding among peoples.
123.	In recent years, Uruguay has been through a unique experience. We were, almost before any other country, subjected to the onslaught of international terrorism, which we confronted and defeated by our own means. Today we are marching forward along the path of progress towards the full implementation of the highest national ideals, fully aware of the meaning of our example for other nations.
124.	We were able to come through this difficult experience, which could have meant our destruction, and Uruguay emerged a strong nation, convinced that the best kind of help is self-help. When faced with our own problems we were able to respond with a vote of self-confidence, but to face international problems we all need one another.
125.	Consequently, our hope and our message is that in this decade we should all come closer to a comprehensive peace, in a spirit of solidarity and brotherhood, so that the development and stability of all nations may foster the ideal of the United Nations as we move towards the new phases awaiting mankind.
